DETAILED ACTION
	For this action, Claims 1-10 are pending.  Claims 11-20 have been canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06 April 2021, with respect to the grounds of rejection of Claims 1-3 under 35 U.S.C. 101 and 4-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection under 35 U.S.C. 112(b) have been withdrawn. 
Applicant has amended the claims in a manner that addresses and overcomes the issues that required the grounds of rejection; therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 06 April 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Robert M. Bain on 12 April 2021.
The application has been amended as follows: 
Claim 8 shall now read as:
8. (Line 5)…proton exchange membrane that provides a barrier 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-10 each recite a sensor or sensing device that senses first and second parameters of a liquid and comprises an analog output port, a digital output port, and a calibration memory.  A sensor with the configuration comprising the analog and digital output ports, the calibration memory and the remaining features as recited in the amended claim limitations are not taught or suggested in the prior art.  For these reasons, the claims are considered allowable.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 12 April 2021.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.